Citation Nr: 9911165	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service 
connected neuralgia, left, supra orbital nerve, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
service connected tinnitus.

4.  Entitlement to an increased (compensable) evaluation for 
service connected left orbital defect.

5.  Entitlement to an increased (compensable) evaluation for 
service connected bilateral maxilla fracture.

6.  Entitlement to an increased (compensable) evaluation for 
service connected scar, bridge of nose.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to April 
1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee 

In the Informal Hearing Presentation dated in January 1999, 
the veteran's representative has raised the issue of clear 
and unmistakable error as to the rating decisions of the RO 
dated in September 1947, December 1947, April 1948, April 
1950, and August 1953.  The Board does not have jurisdiction 
of these issues as they have not been adjudicated by the RO.  
These issues are referred to the RO for appropriate action.  
The issues are, therefore, referred to the RO and any 
notification is to be by letter that includes complete 
appellate rights.


REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings for his service connected bilateral 
deafness, neuralgia, left, supra orbital nerve, tinnitus, 
left orbital defect, bilateral maxilla fracture, and scar, 
bridge of nose are well grounded, in that he has presented 
plausible claims.  38 U.S.C.A. § 5107(a) (West 1991);  
Proscelle, 2 Vet.App. at 629.  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), the Board is obligated to assist the 
veteran in the development of his claims.

Review of the veteran's claims folder reveals that the 
veteran has not undergone a VA examination since July 1970.  
The veteran had been scheduled to appear for a VA examination 
in May 1998 but that he failed to report for the examination.  
A June 1998 statement from a county service officer is to the 
effect that the veteran had Alzheimer's Disease and was 
unable to travel to the VA medical facility for a VA 
examination.  The county service officer stated that the 
veteran was to be placed in a nursing home soon.  

Of record is June 1998 report of telephone contacts.  At that 
time the veteran's spouse indicated that the veteran had 
Alzheimer's Disease and was unable to travel to the VA 
medical facility for a VA examination.  Also contacted was a 
county service officer who indicated that he would obtain the 
medical records from the veteran's treating physician and ask 
the physician to make a statement about any problems the 
veteran was having with his service connected conditions.  In 
July 1998 the county service officer indicated that the 
private physician declined to write a special report.

Private outpatient treatment records dated from January 1996 
to June 1998 show that the veteran was able to go to his 
private physician for treatment. 

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records that pertain to 
current treatment for his service 
connected disabilities. The RO should 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claim. See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  Thereafter, the RO should determine 
whether the veteran has been admitted to 
a nursing home.  If the veteran is 
currently residing in a nursing home, the 
RO should make the necessary arrangements 
for that facility to conduct the 
appropriate examinations, as medically 
feasible, to determine the severity of 
the service connected disabilities.  

3.  If the veteran is not in a nursing 
home, to the extent possible, the RO 
should schedule the veteran for the 
appropriate examinations, as medically 
feasible, to be conducted by a VA staff 
physician or a fee basis physician to 
determine the severity of the service 
connected disabilities.  If the 
examinations cannot be performed, the RO 
is requested to provide an explanation as 
to why not.  

4.  Following completion of the above 
development, the RO should readjudicate 
the issues in appellate status.  If the 
benefits sought are not granted, a 
Supplemental Statement of the Case, to 
include all pertinent rating criteria, 
should be issued to the veteran and his 
representative and they should be 
provided an opportunity to respond.  

Thereafter, the claims folder should then be returned to the 
Board for further review, as appropriate.  The purpose of 
this REMAND is to obtain additional information and to ensure 
compliance with due process  considerations.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







